DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the initial Office Action based on the 16/081,858 application filed on 08/31/2018.
Claims 1-20 are currently pending and have been fully considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (JP2015008175 with provided machine English translation).
Addressing claim 1, Kimura discloses a thin-film solar module (figs. 1-4 show the solar module has film like structure; the word “thin” is drawn to the thickness dimension of the solar module; however, the claim does not recite any thickness values that constitute as “thin” to differentiate the claimed solar module from that of the prior art; therefore, the film solar module of Kimura is the structural equivalence to the claimed thin-film solar module), comprising:
	a holder B for being fixed to a vehicle roof (paragraph [0015] discloses the holder B as left and right roof side rails; therefore, the holder B is for being fixed to a vehicle roof), wherein the holder is fixedly provided with a holding plate 5, and the holding plate has a single curved top surface (fig. 1);
	a thin-film solar cell 3 fixedly attached to the top surface (fig. 1); and
	a pressing strip 10 wherein a periphery of the thin-film solar cell is pressed against the holding plate by the pressing strip (fig. 3b).

Addressing claim 12, fig. 2 shows four pressing strips 10 that are the structural equivalence to the claimed front, rear, left and right pressing strips that are disposed on the periphery of the thin-film solar cell.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shima et al. (US 2015/0145290) in view of Kimura et al. (JP2015008175 with provided machine English translation).
Addressing claim 1, Shima discloses a thin-film solar module for a vehicle roof (title), comprising:
	a holder (components 5-7 constitute the claimed holder) for being fixed to a vehicle room (figs. 1-2), wherein the holder is fixedly provided with a holding plate 3F (fig. 4), and the holding plate has a single curved top surface (fig. 4);
	a thin film solar cell (3C+3R) fixedly attached to the top surface.

Shima is silent regarding pressing strip wherein a periphery of the thin-film solar cell is pressed against the holding plate by the pressing strip.

Kimura discloses a thin-film solar module for a vehicle roof comprising a pressing strip 10 wherein a periphery of the thin-film solar cell is pressed against the holding plate by the pressing strip (fig. 3b).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the thin film solar module of Shima with the pressing strips 10 on the periphery of the thin-film solar cell as disclosed by Kimura in order to improve the stability of the solar cell module mounted on the vehicle body by fastening the pressing strips to the mounting structures on the vehicle roof (Kimura, figs. 1-4, [0007-0008]).

Addressing claim 2, figs. 1-4 of Shima show the thin-film solar cell is in a single curved surface structure having a bottom surface adapted to the single curved top surface of the holding plate.

Addressing claim 3, figs. 1-2 of Shima discloses a front supporting strip (the foremost reinforcement member 6R), a rear supporting strip (the rear most reinforcement member 6R), a left supporting strip (the left side rail 6) and a right supporting strip (the right side rail 6) as described in figs. 1-3 and paragraphs [0024-0025].

Addressing claim 4, Shima discloses the holder further comprises a supporting member 7 (fig. 4), two ends of the front supporting strip (the foremost reinforcement member 6R) are connected to the left supporting strip (the left side rail 6) and the right supporting strip (the right side rail 6) by the supporting member 7, respectively (fig. 4 shows the supporting strip 6R is connected to the left and side rails 6 via the supporting member 7), and two ends of the rear supporting strip are connected to the left and right supporting strips by the supporting member (fig. 4, similarly to the connection between the front supporting strip and the left and the right supporting strips); and the front supporting strip, the rear supporting strip, the left supporting strip and the right supporting strip are connected to the supporting member to form the holder of frame style (figs. 1-4).

Addressing claim 5, Shima discloses in fig. 4 the supporting member 7 is fixed connected to the supporting strips by screws 8.

Addressing claim 6, fig. 4 of Shima discloses the portion of the supporting member 7 that extends beyond the screw 8 that connects the supporting member to the rail 6 as the structural equivalence to the claimed extension portion extending toward the vehicle roof.

Addressing claims 7-10, the modified solar module of Shima in view of Kimura further comprising an L-shaped supporting angle piece 7 (the L-shaped brackets 7 connecting the four reinforcement members 6 between the front and rear reinforcement members 6, as shown in fig. 2, are the structural equivalence of the claimed L-shaped supporting angle piece, as shown in fig. 4) and a fastening screw 8, wherein the L-shaped supporting angle piece comprises a top plate (the plate connected to the reinforcement member) and a side plate (the plate connected to the side rail 6, fig. 4), the top late is provided with a threaded hole (fig. 4), the side plate is fixed to an inner side of the holder (fig. 4); and the fastening screw is engaged with the threaded hole passing through the pressing strip (fig. 4 of Shima shows the screw is engaged with the threaded hole; Kimura discloses in figs. 1-2 the pressing strips 10 arranged along the periphery of the solar cell have threaded hole for engaging with the screw; therefore, the limitation of current claim would have been obvious to one of ordinary skill in the art based on the teaching of Shima in view of Kimura).

Addressing claim 11, Shima is silent regarding the limitation of current claim.

Kimura discloses the holding plate 5 is provided with a notch (fig. 4a shows portions of the holding plate 5 is replaced by the pressing strips 10; therefore, the portions of the holding plate 5 that are absent in place of the pressing strips 10 correspond to the claimed notch), and the fastening screw passes through the pressing strip 10, bypasses the thin-film solar cell and the holding plate and passes through the notch, to be engaged with the threaded hole (figs. 1 and 4a).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the thin-film solar module of Shima by providing the notch in the holding plate and positioning the fastening screw in the manner disclosed by Kimura in order to improve the stability of the thin-film solar module being mounted on the vehicle.

Addressing claim 12, fig. 2 of Kimura shows four pressing strips 10 that are the structural equivalence to the claimed front, rear, left and right pressing strips that are disposed on the periphery of the thin-film solar cell.  Therefore, the limitation of current claim would have been obvious to one of ordinary skill in the art based on the teaching of Shima and Kimura.

Addressing claim 13, Shima discloses in fig. 1 a solar car comprising a vehicle roof with a double curved surface, wherein the solar car further comprises a thin-film solar module for a vehicle roof according to claim 1 (please see the rejection of claim 1 above) and the holder is fixed on the vehicle roof (fig. 1 of Shima).

Addressing claim 14, figs. 1-4 of Shima show the thin-film solar cell is in a single curved surface structure having a bottom surface adapted to the single curved top surface of the holding plate.

Addressing claims 15-18, please see the rejection of claims 3-4 and 7-8 above.

Addressing claims 19-20, please see the rejection of claims 11-12 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        05/05/2021